Citation Nr: 0303220	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  01-04 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision granted 
service connection for PTSD and assigned the disorder a 
schedular 10 percent evaluation effective from September 9, 
1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The PTSD is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to associated symptoms.


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R.§ 4.7, Part 4, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the 
case.  In a July 2001 letter to the veteran he was notified 
of VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  In that letter he 
was also notified of his responsibility to help obtain all 
evidence necessary to support the claim by informing VA of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained and a VA 
examination has been conducted.  The Board finds that the VA 
has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Factual Background 

The service medical records are negative for any treatment or 
diagnosis of a psychiatric disorder.  In reports of medical 
history at enlistment, dated May 1967, and at release from 
active duty, dated in July 1971, the veteran reported that he 
had or had had depression or excessive worry.  

VA treatment records in 1998 and 1999 include treatment for 
various complaints and conditions with assessments including 
PTSD.  During this period the veteran reported complaints 
including insomnia, poor control of anger, nightmares, 
irritability, flashbacks, suicidal ideation with no impulse 
or plans, concentration down, and dissociative and depressive 
episodes.  In July 1998 the assessment was PTSD, moderately 
severe, and explosive personality.  When seen in September 
1999 he reported nightmares, irritability, dissociative and 
depressive episodes, anxiety and that his concentration was 
down.  The assessment was PTSD.  His Global Assessment of 
Functioning (GAF) score was 60.  When seen in November 1999 
he reported that his symptoms continued and he lost his job 
due to his temper.  His GAF was 50.

The report of an April 2000 VA examination for PTSD shows 
that the veteran had an extensive drinking history.  The 
report notes that there were potential hallucinations 
secondary to the drinking, however, no withdrawals, no DT's 
and no seizures.  The veteran reported having two charges of 
driving while intoxicating and that he had been jailed 
multiple times because of fights while drinking.  He stated 
that he had trouble with his temper and that he becomes 
violent easily and destroyed things and occasionally hurt 
people.  His last physical altercation was one year ago.  He 
had mild problems with close spaces and disliked crowded 
rooms.  He also had nightmares about the war, which occurred 
about twice a month and involved him shooting someone.  The 
report noted that there was no clear hypervigilance or 
startle.  The report noted that the veteran had never been in 
detoxification or rehabilitation treatment.  He was being 
seen by a psychiatrist and his medications included Celexa 
and Serzone.

The veteran reported that he had been married for six years 
in what was his third marriage.  He had two children and one 
grandchild.  He had been able to quit drinking on his own for 
six months but then began again.  He had a history of drug 
experimentation in Vietnam, but currently denied any illegal 
drug use.  He currently worked part-time as a self-employed 
carpenter.  He attended college for one semester and had been 
working as a mechanical engineer in the past but lost that 
job because of drug use.  

On mental status examination, the veteran was alert and 
oriented times three.  His speech was normal in rate, volume, 
and tone.  His mood was euthymic.  His affect was full, 
interactive and appropriate.  He was very spontaneous and 
made good eye contact.  He looked very happy and content to 
talk.  His thought process was coherent, logical and goal 
directed.  There was no looseness of association or flight of 
ideas.  He did not endorse suicidality or homicidality.  
There was no elicited auditory or visual hallucinations.  

The diagnoses were alcohol abuse, cocaine abuse, in full 
remission, and rule out PTSD.  The veteran was evaluated with 
a Global Assessment of Functioning (GAF) score of 60 on the 
basis of alcohol abuse.  The GAF based on the PTSD was 
evaluated as 70.  

The clinical impression was the following.  First, that the 
veteran had an extensive drinking history.  However, despite 
a current habit of drinking a six pack of beer a day, he had 
had no DTs, withdrawals, or seizures and he continued to work 
part time.  Secondly, that the veteran did have some PTSD 
symptoms, however, in light of his drinking, it was difficult 
to know how much of the veteran's difficulty with anger and 
recurrent sleep-cycle disturbances was a direct result of the 
alcohol versus a primary core of psychiatric symptoms.  The 
examiner concluded that in either case, it was not clear that 
either the PTSD symptoms or drinking was causing significant 
social impairment, as the veteran continued to be able to 
work, was married, and had relationships. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (2002).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2002).  Separate diagnostic codes identify the various 
disabilities.  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

When a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment by 
the regional office of a rating for that disability, the 
rating will be reviewed from the initial date of service 
connection, and if appropriate, "stage ratings," may be 
assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, ratings will be handled in cases affected by changes 
of medical findings or diagnoses so as to produce the 
greatest degree of stability of disability evaluations 
consistent with pertinent laws and regulations governing 
disability compensation.  The entire record of examinations 
and the medical-industrial history of the veteran will be 
reviewed.  38 C.F.R. § 3.344 (2002).

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411, which is the diagnostic code for PTSD.  
Under Diagnostic Code 9411, 38 C.F.R. § 4.130, PTSD is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2002).  

Under that diagnostic code a 10 percent evaluation for PTSD 
is warranted for occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The 1999 outpatient records show that he was experiencing 
problems with his PTSD with complaints of nightmares, 
irritability, dissociative and depressive episodes, and 
anxiety.  His GAF scores were 50 and 60 which are indicative 
of serious and moderate symptoms, respectively.  The GAF 
recorded during the April 2000 VA examination was 70 which is 
indicated of mild symptoms.  However, the Board is of the 
opinion that the overall impairment caused by the PTSD during 
the appeal period more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Accordingly a 
30 percent rating is warranted for the appeal period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

However, this same evidence does not support a rating in 
excess of 30 percent.   The recent VA examination showed that 
he was oriented.  There was no impairment in speech tone.  
Additionally, his mood was euthymic and his affect was full 
and appropriate.  There was no impairement in thought 
processes and no hallucinations were elicited.  Accordingly 
the Board finds that a rating in excess of 30 percent is not 
warranted.


ORDER

Entitlement to 30 percent rating for PTSD is granted subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

